In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1337V
                                      Filed: May 12, 2017
                                          Unpublished

****************************
MARGUERITE ACKER,                         *
                                          *
                     Petitioner,          *      Ruling on Entitlement (Non-Table);
v.                                        *      Concession; Influenza (“Flu”) Vaccine;
                                          *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration (“SIRVA”); Special
AND HUMAN SERVICES,                       *      Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Althea W. Davis, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On October 13, 2016, Marguerite Acker (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffered shoulder
injuries from an influenza (“flu”) vaccination administered on October 16, 2015. Petition
at preamble. The case was assigned to the Special Processing Unit (“SPU”) of the
Office of Special Masters.

        On May 12, 2017, respondent filed a Rule 4(c) Report conceding that petitioner is
entitled to compensation. Rule 4(c) Rep. at 1. Based on the opinion of the medical
personnel at the Division of Injury Compensation Programs, Department of Health and
Human Services (“DICP”), respondent has concluded that petitioner’s alleged injury is
consistent with a shoulder injury related to vaccine administration (“SIRVA”). Id. at 4.
No other causes for petitioner’s injury were identified. Id. In addition, petitioner’s

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
medical records demonstrate satisfaction of the statutory six-month sequela
requirement. Id. Based on the record as it now stands, respondent believes entitlement
to Vaccine Act compensation is appropriate. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master




                                          2